01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )           CASE NO. MJ 19-406
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )           DETENTION ORDER
                                          )
10   ERIC SANFORD,                        )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offense Charged in Complaint: Felon in Possession of Firearm

14 Date of Detention Hearing:    September 3, 2019.

15         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth,

17 finds, by clear and convincing evidence, that no condition or combination of conditions which

18 defendant can meet would reasonably assure the safety of other persons and the community.

19

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21      (1) The Complaint alleges that law enforcement officers stopped a vehicle which

22         defendant was driving at high speed and of which he was the sole occupant. On the



     DETENTION ORDER
     PAGE -1
01        front passenger seat, in open view, was a Smith and Wesson handgun which contained

02        a magazine and a bullet in the chamber.

03     (2) Defendant’s record includes a 2007 felony conviction in state court for delivery of

04        cocaine, and a 2009 conviction in this court for Felon in Possession of a Firearm.

05     (3) The 2009 presentence report in this court identified defendant as a street level leader

06        of the Deuce & Black Gangster Disciples.

07     (4) While on supervised released on his conviction in this court, he had a series of

08        violations of conditions. Most related to abuse of drugs and alcohol, but one related to

09        a new offense of assault and resisting arrest. This court revoked his supervised release

10        on three occasions and imposed additional imprisonment.

11     (5) Given defendant’s earlier conviction for felon in possession, there is no reason to

12        believe he would, if released in this case, comply with a condition prohibiting him

13        from possession of firearms.

14

15 It is therefore ORDERED:

16      (1) Defendant shall be detained pending trial and committed to the custody of the

17         Attorney General for confinement in a correction facility separate, to the extent

18         practicable, from persons awaiting or serving sentences or being held in custody

19         pending appeal;

20      (2) Defendant shall be afforded reasonable opportunity for private consultation with

21         counsel;

22      (3) On order of the United States or on request of an attorney for the Government, the



     DETENTION ORDER
     PAGE -2
01         person in charge of the corrections facility in which defendant is confined shall

02         deliver the defendant to a United States Marshal for the purpose of an appearance in

03         connection with a court proceeding;

04      (4) The Clerk shall direct copies of this Order to counsel for the United States, to counsel

05         for the defendant, to the United States Marshal, and to the United States Probation

06         Officer.

07        DATED this 3rd day of September, 2019.

08                                               s/ John L. Weinberg
                                                 United States Magistrate Judge
09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
